DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A design - utility "same invention" double patenting rejection is based on judicial doctrine as there is no statutory basis for this rejection because neither 35 U.S.C. 101  nor 35 U.S.C. 171  can be applied against both claims. See In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A "same invention" type double patenting rejection, whether statutory or nonstatutory, cannot be overcome by a terminal disclaimer. See In re Swett, 145 F.2d 631, 172 USPQ 72 (CCPA 1971).

The claims 1-13 are rejected under the judicially created doctrine of double patenting as being directed to the same invention as that set forth in claims 1-7 of prior U.S. Patent No. 11,094,571, especially between independent Claims 1 & 9 and independent Claim 1 of U.S. Patent No. 11,094,571. See In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
Applicants are advised that a terminal disclaimer may not be used to overcome a "same invention" type double patenting rejection. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); MPEP § 804.02.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 9, 2022